


Exhibit 10


INFINITY PROPERTY AND CASUALTY CORPORATION
PERFORMANCE SHARE AWARD AGREEMENT


Infinity Property and Casualty Corporation (the “Company”), hereby awards to
[INSERT NAME] (the “Participant”) _________ Performance Share Units
(“Performance Shares”) in accordance with and subject to the terms of the
Infinity Property and Casualty Corporation Amended and Restated 2013 Stock
Incentive Plan (the “Plan”), a copy of which is attached hereto and made a part
hereof, and of this Performance Share Award Agreement (the “Agreement”). All
terms and conditions regarding the vesting and conversion of Performance Shares
into shares of common stock of the Company are set forth in this Agreement, the
Plan and in the Performance Compensation Matrix, attached hereto as Exhibit 1.
1.Performance Measurement. After the end of the three (3) year life of each
Performance Measurement Cycle (defined herein), Performance Share Units shall
convert to shares of common stock, and each conversion shall be based on a
pre-established valuation, calculation and payment schedule (a “Performance
Compensation Matrix”). The number of shares of common stock issued in exchange
for Performance Share Units shall be based on the achievement of “Performance
Component Targets,” which may include combined ratio; growth in gross or net
premiums (including growth within one (1) or more specific geographical areas);
earnings per share; book value; return measures (including return on equity,
capital, invested capital, assets, average assets, sales or revenue); net
earnings or net income (before or after taxes); expense management; earnings
before or after taxes, interest, depreciation and/or amortization; cash flow;
market share (including market share within one (1) or more specific
geographical areas); net worth; appreciation in stock price; revenues; favorable
comparison to established budgets; customer satisfaction; attainment of
strategic and operational initiatives; and personal performance measures, as
determined by the Committee.


2.Definitions.
(a)Commencement Date shall mean January 1 of any year in which an award of
Performance Share Units is made.
(b)Performance Measurement Cycle shall mean any three (3) year period beginning
upon a Commencement Date and ending upon the corresponding Termination Date.
(c)Plan Year shall mean each calendar year within a three (3) year Performance
Measurement Cycle beginning on the Commencement Date and ending on the
Termination Date.
(d)Termination Date shall mean December 31 of the third calendar year from the
Commencement Date.


3.Acceptance by Participant. The receipt of the Performance Shares or any
portion thereof is conditioned upon acceptance by the Participant of the terms
and conditions of this Agreement and the Plan. Capitalized terms used but not
defined herein will have the meaning ascribed to such terms in the Plan.


4.Commencement Date, Term and Results Covered. Each three (3) year Performance
Measurement Cycle will commence as of the Commencement Date and terminate on the
Termination Date.


5.Conversion and Plan Payouts. The amount of stock distributed under the Plan
upon conversion of the Performance Share Units shall be determined under the
Performance Compensation Matrix. Interpolation will be used to determine
payments for performance results that fall between the points on the Performance
Compensation Matrix and any fractional result shall be rounded to the nearest
whole number of shares. On the 15th day (or the next following business day) of
the third month following the Termination Date, the vested Performance Share
Units shall convert to Common Shares and be distributed by the Company to
participants.
6.Transferability. Except in the event of Participant’s death, the Performance
Shares are non-transferable.


7.No Right to Continued Employment; No Rights as Shareholder. Neither the Plan
nor this Agreement shall confer upon the Participant any right to be retained in
any position, as an employee, consultant or director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Participant’s service to the Company at any
time, with or without cause. The Participant shall not have any rights as a
shareholder with respect to any shares of common stock prior to the date of
conversion of the Performance Share Units, pursuant to the terms and conditions
of the Plan and Exhibit 1, including, but not limited to, voting or dividend
rights.


8.Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Participant's responsibility.




--------------------------------------------------------------------------------






9.General Provisions.
(a)Compliance with Law. No Common Shares shall be issued pursuant to this
Agreement unless and until any then applicable requirements of state or federal
laws and regulatory agencies have been fully complied with to the satisfaction
of the Company and its counsel.
(b)Governing Law. To the extent not preempted by Federal law, this Agreement
shall be construed in accordance with and governed by the laws of the State of
Ohio without regard to conflict of law principles.
(c)Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
(d)Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.
(e)Amendment. The Committee may amend, prospectively or retrospectively, the
terms of an Award under this Agreement; provided, that, no such amendment is
inconsistent with the terms of the Plan or would materially and adversely affect
the Participant's rights under this Agreement without the Participant's written
consent.
(f)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the _____ day of _____________________, 20___.
INFINITY PROPERTY AND CASUALTY CORPORATION
By: _____________________                         
Name: ___________________                    
Title: ____________________                        
 
I hereby accept the award of Performance Shares set forth above in accordance
with and subject to the terms and conditions of this Agreement and of the Plan
and agree to be bound thereby.




_____________________                        
Participant








